
	
		II
		111th CONGRESS
		1st Session
		S. 1701
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to
		  require corrosion mitigation and prevention plans for bridges receiving Federal
		  funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Life Extension Act of
			 2009.
		2.FindingsCongress finds that—
			(1)corrosion of highway bridges costs the
			 United States economy $8,300,000,000 each year, according to the Federal
			 Highway Administration report numbered FHWA–RD–01–157 that was submitted to
			 Congress in 2002;
			(2)the ongoing cost of corrosion on United
			 States highway bridges represents a waste of taxpayer dollars;
			(3)1/3 of the ongoing
			 cost of corrosion on United States highway bridges would be saved if existing,
			 fully-developed corrosion prevention technologies were applied to bridge decks
			 and substructures;
			(4)the application of corrosion technologies
			 to United States highway bridges is necessary, but currently underused;
			 and
			(5)the application of corrosion prevention
			 strategies should be required in the design and rehabilitation of bridge
			 structures that use Federal funding and the development of new corrosion
			 prevention technologies should be encouraged.
			3.Highway bridge replacement and
			 rehabilitation programSection
			 144(d) of title 23, United States Code, is amended by adding at the end the
			 following:
			
				(5)Requirements for State
				participation
					(A)Implementation of highway bridge management
				systemsAs a condition for
				providing assistance to a State under this section, the Secretary shall require
				the State to develop and implement a highway bridge management system that
				meets the requirements of section 303.
					(B)Applicability to new and existing
				bridgesA highway bridge
				management system under subparagraph (A) shall apply to—
						(i)design and construction of new bridges;
				and
						(ii)rehabilitation and systematic preventative
				maintenance of existing bridges.
						(C)Preservation of structuresIn developing and implementing a highway
				bridge management system under subparagraph (A), a State shall—
						(i)identify corrosion mitigation and
				prevention methods that will be used to preserve the highway bridges in the
				State, taking into account—
							(I)material selection;
							(II)coating considerations;
							(III)cathodic protection considerations;
							(IV)design considerations for corrosion;
				and
							(V)concrete requirements;
							(ii)establish a project maintenance program for
				highway bridges in the State for the purpose of extending the life of each
				highway bridge; and
						(iii)ensure that—
							(I)maintenance individuals are qualified, as
				determined by the State in accordance with the standard described in
				subparagraph (E); and
							(II)all highway bridge engineers and inspectors
				implementing the system are trained, and certified by the State, in corrosion
				mitigation and prevention techniques in accordance with the standard described
				in subparagraph (E).
							(D)ConsultationA State shall carry out this paragraph in
				consultation with engineers and other experts specializing in corrosion
				mitigation and prevention methods.
					(E)Minimum training and certification
				standardsThe Secretary, in
				consultation with States, shall establish a minimum Federal standard for
				corrosion mitigation and prevention training and certification for individuals
				described in subclauses (I) and (II) of subparagraph
				(C)(iii).
					.
		
